Exhibit 10.4

 

AMENDMENT AGREEMENT

 

This Amendment Agreement (this "Agreement"), dated as of September 1, 2016, is
made by and between JGB (Cayman) Waltham Ltd. (the "JGB Waltham"), JGB (Cayman)
Concord Ltd. (“JGB Concord”), InterCloud Systems, Inc., a Delaware corporation
(the "Company"), VaultLogix, LLC, a Delaware limited liability company
(“VaultLogix” and together with the Company, the “Borrowers”), and each of the
Guarantors signatory hereto (the “Guarantors”).

 

WHEREAS, JGB Waltham is the holder of the Second Amended and Restated Senior
Secured Convertible Debenture due May 31, 2019, in the original principal amount
of $7,500,000 (as may be subsequently amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
provisions, the “December Debenture”) and 0.67% Senior Secured Note due May 31,
2019, in the original principal amount of $2,745,000 (the “December Note”);

 

WHEREAS, the December Debenture was originally issued pursuant to that certain
Securities Purchase Agreement dated as of December 29, 2015, by and among JGB
Waltham and the Company (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
provisions, the "Securities Purchase Agreement") and the December Note is deemed
issued pursuant to the Securities Purchase Agreement;

 

WHEREAS, the Company’s obligations under the December Debenture, the December
Note and the other Transaction Documents (as defined in the Securities Purchase
Agreement) are unconditionally guaranteed by each of the Guarantors pursuant to
a Subsidiary Guaranty dated December 29, 2015 (the “December Subsidiary
Guaranty”) and VaultLogix executed a joinder to the December Subsidiary Guaranty
as May 23, 2016 (the “VL Guaranty Joinder”);

 

WHEREAS, as security for all of the indebtedness and obligations due to JGB
Waltham under the December Debenture and the December Note and the other
Transaction Documents (collectively, the "December Obligations"), Company and
the Guarantors executed and delivered to JGB Waltham a certain Security
Agreement dated as of December 29, 2015 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its provisions, the "December Security Agreement"), granting to JGB Waltham
a security interest in the collateral, as defined in the December Security
Agreement (the "December Security Agreement Collateral") and VaultLogix executed
a joinder to the December Security Agreement as of May 23, 2016 (together with
the VL Guaranty Joinder, the “VL Joinders”);

 



 

 

 

WHEREAS, JGB Concord is the holder of the Amended and Restated Senior Secured
Convertible Note due May 31, 2019, in the original principal amount of
$11,601,054.62 made by the Company and VaultLogix, as co-borrowers (as may be
subsequently amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with its provisions, the “February Convertible
Note”) and 0.67% Senior Secured Note due May 31, 2019, in the original principal
amount of $5,220,475 made by the Company and VaultLogix, as co-borrowers (the
“February Note” and collectively with the December Debenture, December Note and
February Convertible Note, the “JGB Notes”);

 

WHEREAS, the February Convertible Note was issued pursuant to the Securities
Exchange Agreement dated as of February 18, 2016 (as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its provisions, the "Securities Exchange Agreement"), by and
among JGB Concord, VaultLogix and the Company, and the February Note is deemed
issued pursuant to the Securities Exchange Agreement;

 

WHEREAS, as security for all of the indebtedness and obligations due to JGB
Concord under the February Convertible Note, the February Note and the other
Operative Documents (as defined in the Securities Exchange Agreement)
(collectively, the "February Obligations"), VaultLogix executed and delivered to
JGB Concord a certain Security Agreement dated as of February 18, 2016 (as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with its provisions, the "February Security
Agreement"), granting to JGB Concord a security interest in the collateral, as
defined in the February Security Agreement (the "February Security Agreement
Collateral" and together with the December Security Agreement Collateral, the
“Collateral”);

 

WHEREAS, on May 23, 2016, each of the Guarantors unconditionally guaranteed the
February Obligations pursuant to a Subsidiary Guaranty (the “February Subsidiary
Guaranty”) and each of the Guarantors executed a joinder to the February
Security Agreement (the “February Guarantor Joinders”);

 

WHEREAS, on August 25, 2016, JGB Waltham, by written notice to the Company and
each Guarantor, declared an Event of Default pursuant to Section 8(a)(ii) of the
December Debenture as a result of the Company’s failure to meet the Consolidated
EBITDA covenant set forth in Section 7(b) of the December Debenture for the
quarterly period ended June 30, 2016, and an Event of Default pursuant to
Section 2(a)(iii) of the December Note as a result of the occurrence of the
foregoing Event of Default under the December Debenture (together the “December
Specified Defaults”) and accelerated all of the December Obligations;

 

WHEREAS, on August 25, 2016, JGB Concord, by written notice to the Borrowers and
each Guarantor, declared an Event of Default under Section 8(a)(ix) of the
February Convertible Note as a result of the occurrence of the December
Specified Defaults, an Event of Default under each Section 2(a)(ii) and Section
2(a)(iii) of the February Note, in each case, as a result of the occurrence of
the December Specified Defaults (collectively, the “February Specified Defaults”
and collectively with the December Specified Defaults, the “Specified Defaults”)
and accelerated all of the February Obligations;

 



 2 

 

 

WHEREAS, as a result of the Specified Defaults, JGB Concord and JGB Waltham took
possession of certain cash collateral for the JGB Notes (the “Cash Collateral”)
held on deposit in certain deposit accounts with PNC Bank, N.A. subject to
deposit account control agreements in favor of JGB (the “Cash Collateral
Accounts”); and

 

WHEREAS, the Borrowers have requested that JGB waive the Specified Defaults,
agree to an allocation for the application of the Cash Collateral to the partial
satisfaction of the December Obligations and February Obligations, and to amend
certain provisions of the JGB Notes;

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.         Acknowledgments with respect to the December Debenture and December
Note. The Company, the Guarantors and VaultLogix acknowledge and agree that:

 

1.1         Defaults. The December Specified Defaults have occurred and are
continuing.

 

1.2         Transaction Documents. The December Debenture, the December Note,
the Securities Purchase Agreement, the December Subsidiary Guaranty, the
December Security Agreement, the VL Joinder, the other Transaction Documents and
all other agreements, instruments and other documents executed in connection
with or relating to the December Obligations or the December Security Agreement
Collateral (the "December Debenture Documents") are legal, valid, binding and
enforceable against the Company, the Guarantors and VaultLogix in accordance
with their terms.

 

1.3         Obligations. The December Obligations are not subject to any setoff,
deduction, claim, counterclaim or defenses of any kind or character whatsoever.

 

1.4         Collateral. JGB Waltham has valid, enforceable and perfected
security interests in and liens on the December Security Agreement Collateral,
as to which there are no setoffs, deductions, claims, counterclaims or defenses
of any kind or character whatsoever.

 

1.5         Right to Accelerate Obligations. As a result of the December
Specified Defaults, the JGB Waltham has the right to accelerate the maturity and
demand immediate payment of the December Obligations.

 

1.6         Holder Conduct. JGB Waltham has fully and timely performed all of
its obligations and duties in compliance with the December Debenture Documents
and applicable law, and has acted reasonably, in good faith and appropriately
under the circumstances.

 



 3 

 

 

2.         Acknowledgments with respect to the February Convertible Note and
February Note. The Borrowers and each Guarantor acknowledge and agree that:

 

2.1         Defaults. The February Specified Defaults have occurred and are
continuing.

 

2.2         Transaction Documents. The February Convertible Note, the February
Note, the Securities Exchange Agreement, the February Security Agreement, the
February Subsidiary Guaranty, the February Guarantor Joinders, the other
Operative Documents and all other agreements, instruments and other documents
executed in connection with or relating to the February Obligations or the
February Security Agreement Collateral (the "February Note Documents") are
legal, valid, binding and enforceable against the Borrowers in accordance with
their terms.

 

2.3         Obligations. The February Obligations are not subject to any setoff,
deduction, claim, counterclaim or defenses of any kind or character whatsoever.

 

2.4         Collateral. JGB Concord has valid, enforceable and perfected
security interests in and liens on the February Security Agreement Collateral,
as to which there are no setoffs, deductions, claims, counterclaims or defenses
of any kind or character whatsoever.

 

2.5         Collateral. JGB Concord has valid, enforceable and perfected
security interests in and liens on the February Security Agreement Collateral,
as to which there are no setoffs, deductions, claims, counterclaims or defenses
of any kind or character whatsoever.

 

2.6         Right to Accelerate Obligations. As a result of the February
Specified Defaults, JGB Concord has the right to accelerate the maturity and
demand immediate payment of the February Obligations.

 

2.7         Holder Conduct. JGB Concord has fully and timely performed all of
its obligations and duties in compliance with the February Note Documents and
applicable law, and has acted reasonably, in good faith and appropriately under
the circumstances.

 

3.         Application of Cash Collateral to the February Obligations and the
December Obligations.

 

3.1         Outstanding Principal Balances. The parties agree that as of August
25, 2016, immediately prior to the acceleration of the JGB Notes, the
outstanding principal balance of the JGB Notes were as follows:

 

(a)         February Convertible Note - $11,601,055

 

(b)         February Note - $4,930,449

 

(c)         December Debenture - $5,930,555

 

(d)         December Note - $2,592,500

 



 4 

 

 

3.2         Application of Cash Collateral.

 

(a)         An amount of the Cash Collateral equal to $5,176,971.03 shall be
applied to the satisfaction in full of the entire outstanding principal balance
of the February Note and all accrued and unpaid interest thereon.

 

(b)         An amount of Cash Collateral equal to $7,013,083.59 shall be applied
to the satisfaction of $6,600,549.26 of the outstanding principal balance of the
February Convertible Note. After giving effect to the foregoing, the outstanding
principal balance of the February Convertible Note shall be $5,000,505.74. The
accrued and unpaid interest on the February Convertible Note shall remain
outstanding and unaffected by the foregoing and shall be payable when due in
accordance with the terms of the February Note.

 

(c)         Upon consummation of the Dominion Transactions (as defined below),
JGB will promptly return an amount of the Cash Collateral equal to $2,000,000 to
the Borrowers (the “Remaining Cash”). Until such time that JGB returns the
remaining cash to the Borrowers, JGB shall be entitled to hold such Remaining
Cash as collateral for the December Obligations and the February Obligations
and, to the extent that the Dominion Transactions have not been consummated
prior to September 16, 2016, JGB shall be entitled to apply the Remaining Cash
to the reduction of the outstanding February Obligations and/or December
Obligations (whether or not any events of defaults have then occurred or are
then continuing) as JGB determines in its sole discretion. The Company shall pay
a cash fee to JGB equal to $150,000 upon the consummation of a Dominion
Transaction, which JGB may deduct from the Remaining Cash. For purposes hereof,
“Dominion Transactions” means the acquisition by Dominion Capital LLC (or one if
its affiliates) from JGB Concord of $2,000,000 of the principal amount of the
February Convertible Note (but not any related liens or security interests of
JGB Concord or any guaranties of the February Convertible Note) on terms
acceptable to JGB Concord in its sole discretion, including, without limitation,
the entry into a subordination agreement by Dominion Capital LLC in favor of
JGB. After the consummation of the Dominion Transaction the outstanding
principal of the February Convertible Note shall be $3,000,505.74 (assuming that
there are no reductions in the principal amount of the February Convertible Note
prior to the consummation of the Dominion Transactions).

 

(d)         None of the Cash Collateral shall be applied to the December
Debenture or December Note and, for the avoidance of doubt, there shall be no
reduction in the outstanding principal balance of the December Debenture or the
December Note.

 



 5 

 

 

4.         Waivers of the Specified Defaults.

 

4.1         December Specified Defaults. As of the Effective Date (as defined
below), JGB Waltham hereby grants a one-time waiver of the provisions of Section
8(a)(ii) of the December Debenture and Section 2(a)(ii) of the December Note, in
each case, solely to permit the Specified Defaults.

 

4.2         February Specified Defaults. As of the Effective Date, JGB Concord
hereby grants a one-time waiver of the provisions of Section 8(a)(ix) of the
February Convertible Note and Sections 2(a)(ii) and 2(a)(iii) of the February
Note, in each case, solely to permit the Specified Defaults.

 

4.3         Rescission of Acceleration. As of the Effective Date, each of JGB
Waltham and JGB Concord, as result of the waivers set forth above and after
giving effect to application of the Cash Collateral to the February Obligations
pursuant to Section 3 of this Agreement, rescind the acceleration of the
December Obligations and the February Obligations, respectively.

 

4.4         Limitation of Waivers. The waivers set forth above shall be limited
precisely as written and relate solely to the provisions of Section 8(a)(ii) of
the December Debenture, Section 2(a)(ii) of the December Note, Section 8(a)(ix)
of the February Convertible Note and Sections 2(a)(ii) and 2(a)(iii) of the
February Note, in each case, solely with respect to the Specified Defaults in
the manner and to the extent described above and nothing in this Agreement shall
be deemed to:

 

(a)         constitute a waiver of compliance by the Borrowers or any Guarantor
with respect to any other term, provision or condition of the December Debenture
Documents or the February Note Documents;

 

(b)         constitute a continuing waiver of the provisions of Section 8(a)(ii)
of the December Debenture, Section 2(a)(ii) of the December Note, Section
8(a)(ix) of the February Convertible Note and/or Sections 2(a)(ii) and 2(a)(iii)
of the February Note; or

 

(c)         prejudice any right or remedy that JGB may now have or may have in
the future under or in connection with the December Debenture Documents or the
February Note Documents.

 

5.         Amendments to the JGB Notes; Reconfirmations.

 

5.1         Amendment of the December Debenture. The December Debenture shall be
amended and restated in substantially the form attached hereto as Exhibit A.

 

5.2         Amendment of the December Note. The December Note shall be amended
and restated in substantially the form attached hereto as Exhibit B.

 

5.3         Amendment of the February Convertible Note. The February Convertible
Note shall be amended and restated in substantially the form attached hereto as
Exhibit C.

 



 6 

 

 

5.4         Reconfirmation of Liens and Security Interest – December
Obligations. Nothing herein shall impair or limit the continuation of the liens
and security interests granted to JGB Waltham under the December Security
Agreement, the other Security Documents (as defined in the Securities Purchase
Agreement), pursuant to the Consent, dated March 9, 2016, by and among the
Company and JGB Waltham, any deposit account control agreement with any
depositary bank or any other December Debenture Document (collectively, the
“December Security Instruments”), which liens are continued in full force and
effect pursuant to and as provided therein, and which liens secure all December
Obligations. For the avoidance of doubt, the Company, VaultLogix and each
Guarantor agrees that all references to the “Obligations” in any December
Security Instrument include the December Note and the December Debenture as
amended hereby. The Company, VaultLogix and each Guarantor acknowledges the
continuing existence and priority of all liens and security interests granted,
conveyed, and assigned pursuant to the December Security Instruments to which it
is a party, in accordance with such instruments, and agrees to perform such acts
and duly authorize, execute, acknowledge, deliver, file, and record such
additional documents and certificates as JGB Waltham reasonably requests in
order to perfect, preserve, and protect such liens and security interests.

 

5.5         Reconfirmation of Guarantees – December Obligations. Each Guarantor
and VaultLogix acknowledges the amendment of the December Debenture and the
December Note pursuant to this Agreement and ratifies and confirms that the
December Subsidiary Guaranty is not released, diminished, impaired, reduced, or
otherwise adversely affected by such amendment and continues to guarantee and
assure the full payment and performance of all present and future obligations
under the December Debenture, the December Note and the other December Debenture
Documents. For the avoidance of doubt, the Company, VaultLogix and each
Guarantor agrees that all references to the “Indebtedness” in the December
Subsidiary Guaranty include the December Note and the December Debenture as
amended hereby and that reference to the “Debenture” in the December Subsidiary
Guaranty means the December Debenture and the December Note as amended hereby.

 

5.6         Reconfirmation of Liens and Security Interest – February
Obligations. Nothing herein shall impair or limit the continuation of the liens
and security interests granted to JGB Concord under the February Security
Agreement, any deposit account control agreement with any depositary bank or any
other February Note Document (collectively, the “February Security
Instruments”), which liens are continued in full force and effect pursuant to
and as provided therein, and which liens secure all February Obligations. For
the avoidance of doubt, the Borrowers and each Guarantor agree that all
references to the “Obligations” in any February Security Instrument include the
February Convertible Note as amended hereby. The Borrowers and each Guarantor
acknowledges the continuing existence and priority of all liens and security
interests granted, conveyed, and assigned pursuant to the February Security
Instruments to which it is a party, in accordance with such instruments, and
agrees to perform such acts and duly authorize, execute, acknowledge, deliver,
file, and record such additional documents and certificates as JGB Concord
reasonably requests in order to perfect, preserve, and protect such liens and
security interests.

 



 7 

 

 

5.7         Reconfirmation of Guarantees – February Obligations. Each Guarantor
acknowledges the amendment of the February Convertible Note pursuant to this
Agreement and ratifies and confirms that the February Subsidiary Guaranty is not
released, diminished, impaired, reduced, or otherwise adversely affected by such
amendment and continues to guarantee and assure the full payment and performance
of all present and future obligations under the February Convertible Note and
the other February Note Documents. For the avoidance of doubt, each Guarantor
agrees that all references to the “Indebtedness” in the December Subsidiary
Guaranty include the February Convertible Note as amended hereby and that
reference to the “Note” in the February Subsidiary Guaranty means the February
Convertible Note as amended hereby.

 

6.         Conditions Precedent. This Agreement shall not become effective
unless and until the date (the "Effective Date") that each of the following
conditions shall have been satisfied in JGB’s sole discretion, unless waived in
writing by JGB:

 

6.1         Delivery of this Agreement. The Borrowers and each Guarantor shall
have delivered or caused to be delivered a duly executed copy of this Agreement.

 

6.2         Delivery of Amended JGB Notes. The Borrowers shall have delivered
“wet ink” originals of each of the amended and restated JGB Notes referred to in
Section 5 of this Agreement.

 

6.3         Warrants. The Company shall have delivered (i) warrants (such
warrants to be in substantially the form attached hereto as Exhibit D) to
purchase 1,000,000 shares of the Company’s common stock for an exercise price of
$0.01 per share to such persons and in such denominations as set forth in
Exhibit F and (ii) warrants (such warrants to be in substantially the form
attached hereto as Exhibit E) to purchase 3,500,000 shares of the Company’s
common stock for an exercise price of $0.10 per share to such persons and in
such denominations as set forth in Exhibit F.

 

7.         Representations and Warranties. Each Borrower and each Guarantor
represents and warrants, severally and jointly, to JGB that:

 

7.1         Authorization; Enforcement. Each Borrower and each Guarantor has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. The execution and delivery of this Agreement (and each
other document required to be executed and delivered by a Borrower or a
Guarantor hereunder) by each Borrower and each Guarantor and the consummation by
each of them of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of each such Borrower and each such
Guarantor and no further action is required by either Borrower or any Guarantor
in connection herewith. This Agreement (and each other document required to be
executed and delivered by a Borrower or a Guarantor hereunder) has been (or upon
delivery will have been) duly executed by each Borrower and each Guarantor and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of each Borrower and each Guarantor enforceable against
them in accordance with their respective terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 



 8 

 

 

7.2         No Conflicts. The execution, delivery and performance by each
Borrower and each Guarantor of this Agreement (and each other document required
to be executed and delivered by a Borrower or a Guarantor hereunder), and the
consummation by each of them of the transactions contemplated hereby and thereby
do not and will not: (i) conflict with or violate any provision of any
Borrower’s or any Guarantor’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of a Borrower or a Guarantor, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, securities purchase
agreement, debt or other instrument (evidencing a Borrower or Guarantor debt or
otherwise) or other understanding to which a Borrower or any Guarantor is a
party or by which any property or asset of a Borrower or any Guarantor is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which a Borrower or a Guarantor is subject
(including federal and state securities laws and regulations), or by which any
property or asset of a Borrower or a Guarantor is bound or affected.

 

7.3         Absence of Defaults. Other than the Specified Defaults, no Event of
Default under the JGB Notes has occurred or is continuing. Each Borrower and
each Guarantor has complied in all material respects with its respective
obligations under the December Debenture Documents and the February Note
Documents.

 

7.4         Solvency. Based on the consolidated financial condition of the
Company and its subsidiaries taken as a whole, after giving effect to the
transactions contemplated by this Agreement (not including, for the avoidance of
doubt, any Dominion Transactions): (i) the fair saleable value of the Company’s
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature, (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).

 



 9 

 

 

7.5         SEC Reports; Financial Statements. Since January 1, 2016, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Securities and Exchange Commission pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(all of the foregoing including filings incorporated by reference therein being
referred to herein as the “SEC Documents”). At the times of their respective
filings, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder. The SEC Documents did not, and do not, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with Regulation S-X and
all other published rules and regulations of the Commission. Such financial
statements have been prepared in accordance with generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements), and
fairly present in all material respects the financial position of the Company
and its consolidated subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). The Company does
not currently have any reason to believe that it will not timely file its
Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2016.

 

7.6         Absence of Material Adverse Effect. Since June 30, 2016, there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect (as defined in the Securities
Purchase Agreement).

 

8.         Conditions Subsequent.

 

8.1         The Company shall use its reasonable best efforts to cause all
Indebtedness of the Company and its subsidiaries (other than Indebtedness owed
to JGB) to be converted into shares of the Company’s common stock or preferred
stock by October 15, 2016, on terms reasonably acceptable to JGB.

 



 10 

 

 

8.2         By not later than September 15, 2016, the parties will cause (i) the
Irrevocable Transfer Agent Instructions, dated December 29, 2015, by and among
the Company, JGB Waltham and the transfer agent, and Irrevocable Transfer Agent
Instructions, dated February 16, 2016, by and among the Company, JGB Concord and
the transfer agent, in each case, to be amended to increase the share reserve to
20,000,000 shares each and (ii) the transfer agent to enter into irrevocable
transfer agents with respect to the December Note and reserve 20,000,000
therefor.

 

9.         Covenant to Convert. By not later than the date that is 30 days after
the date of this Agreement, JGB Waltham shall have converted no less than
$300,000 of the principal amount of the December Debenture, provided that (i) no
Event of Default (as defined in the December Debenture) has occurred and is
continuing during such 30 day period, (ii) the VWAP (as defined in the December
Debenture) of the Common Stock was at least $0.10 per share on each Trading Day
during such 30 day period and (iii) all of the Equity Conditions (as defined in
the December Debenture) are satisfied on each Trading Day during such 30 day
period.

 

10.         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Borrowers, the Guarantors and JGB, and each of their
respective successors and assigns.

 

11.         Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. The parties agree that the
state and federal courts located in New York County, New York shall have
exclusive jurisdiction over any action, proceeding or dispute arising out of
this Agreement and the parties submit to the personal jurisdiction of such
courts.

 

12.         No Modification. Except as expressly set forth herein, the JGB
Notes, December Debenture Documents and February Note Documents remain
unmodified and in full force effect. This Agreement is a Transaction Document
and an Operative Document.

 

13.         Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same agreement, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts. Delivery of an executed counterpart of this Agreement
electronically or by facsimile shall be effective as delivery of an original
executed counterpart of this Agreement.

 

14.         Disclosure. Company confirms that neither it nor any other person or
entity acting on its behalf has provided JGB or its counsel with any information
that constitutes or might constitute material, nonpublic information. The
Company will disclose the material terms of this Agreement and the transactions
contemplated hereby by not later than 8:00 a.m. on September 2, 2016, or such
earlier time as may be required by law, by means of a Current Report on Form 8-K
filed with the Securities and Exchange Commission. The Current Report on Form
8-K shall be subject to the prior review and comment of JGB. From and after the
filing of the Current Report on Form 8-K with the SEC, the Company acknowledges
and agrees that JGB shall not be in possession of any material, nonpublic
information received from the Company, any Guarantor or any of their respective
officers, directors, employees or agents. The Company acknowledges that JGB
shall not be deemed to have any obligation of confidentiality with respect to
(i) any non-public information of the Company disclosed to JGB by or on behalf
of the Company, (ii) the fact that JGB has exercised any of its rights and/or
remedies under the Transaction Documents or the Operative Documents, or (iii)
any information obtained by JGB as a result of exercising any of its rights
and/or remedies under the Transaction Documents or Operative Documents. In
addition, JGB shall not be deemed to be in breach of any duty to the Company
and/or to have misappropriated any non-public information of the Company, if JGB
engages in transactions of securities of the Company, including, without
limitation, any hedging transactions, short sales or any “derivative”
transactions while in possession of such non-public information.

 

15.         Expense Reimbursement. The Company shall on the date hereof deliver
to JGB by wire transfer of immediately available funds an amount equal to
$50,000 as reimbursement for JGB’s expenses incurred in connection with the
transactions contemplated hereby.

 

 11 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

InterCloud Systems, Inc.         By     Name:     Title:           VaultLogix,
LLC         By     Name:     Title:           JGB (Cayman) Waltham Ltd.        
By     Name: Brett Cohen   Title: President          JGB (Cayman) Concord Ltd.  
      By     Name: Brett Cohen   Title: President  

 

 12 

 

 

GUARANTORS:

 

T N S, INC.   INTEGRATION PARTNERS – NY CORPORATION           By:              
  By:                  Name:     Name:   Its:     Its:             ADEX
CORPORATION   AW SOLUTIONS, INC.           By:     By:   Name:     Name:   Its:
    Its:             RENTVM INC.   ADEX PUERTO RICO LLC           By:     By:  
Name:     Name:   Its:     Its:             ADEXCOMM CORPORATION   TROPICAL
COMMUNICATIONS, INC.           By:     By:   Name:     Name:   Its:     Its:    
        AW SOLUTIONS PUERTO RICO, LLC   RIVES MONTEIRO LEASING, LLC          
By:     By:   Name:     Name:   Its:     Its:             RIVES MONTEIRO
ENGINEERING, LLC   NOTTINGHAM ENTERPRISES, LLC           By:     By:   Name:    
Name:   Its:     Its:  

 

[GUARANTOR SIGNATURE PAGE TO AMENDMENT AGREEMENT DATED SEPTEMBER 1, 2016].

 

 13 

 

 

Exhibit A

 

See attached

 

 14 

 

 

Exhibit B

 

See attached

 

 15 

 

 

Exhibit C

 

See attached

 

 16 

 

 

Exhibit D

 

See attached

 

 17 

 

 

Exhibit E

 

See attached

 

 18 

 

 

Exhibit F

 

Allocations

 

$0.10 Warrants

 

JGB Concord – 2,309,371

JGBWaltham – 1,190,629

 

$0.01 Warrants

 

JGB Concord – 659,820

JGB Waltham – 340,180

 

 

19

 

